Conviction of driving a motor vehicle while intoxicated. Code 1940, Title 36, Section 2.
This appeal is direct from the local county court, as provided in the Act, No. 647, Local Acts, 1939, Section 29, p. 375.
The evidence was in conflict, that for the State adequately supporting the charge, that for the defendant supporting his plea of not guilty.
Under such circumstances, it was within the exclusive province of the trial court, sitting without a jury, to weigh the evidence and ascertain the truth of the issue. *Page 434 
6 Alabama Digest, 260(11); McCain v. State, Ala.App.,7 So. 2d 320.1 Having done so, and concluded against the defendant, and this court not being clearly convinced that to allow the conviction to stand would be manifestly wrong or unjust, the judgment of the trial court should not be disturbed. 7 Alabama Digest, Criminal Law, 1159(2).
The appeal is from the order denying the motion of the defendant for a new trial. There was no new evidence. From aught appearing, the finding of the trial court was substantially supported. The judgment is affirmed.
Affirmed.
1 Ante, p. 424.